Cite as 2014 Ark. App. 5

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-13-130


                                                  Opinion Delivered   January 8, 2014

ROY MAURICE HARRIS                                APPEAL FROM THE CRITTENDEN
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [NO. CR-2008-151]
V.
                                                  HONORABLE RANDY F.
                                                  PHILHOURS, JUDGE
STATE OF ARKANSAS
                                  APPELLEE        REBRIEFING ORDERED; MOTION
                                                  TO WITHDRAW DENIED



                           BRANDON J. HARRISON, Judge

       Roy Harris was sentenced to seven years’ imprisonment after the Crittenden County

Circuit Court found that he had violated the conditions of his probation. On appeal, Harris’s

counsel argues that an appeal is wholly without merit and asks for permission to withdraw as

counsel. We deny counsel’s motion to withdraw and order rebriefing.

       In an order entered 22 September 2008, Harris pleaded guilty to possession of a

controlled substance and was sentenced to five years’ probation. The conditions of his

probation required him to pay all fines and court costs as provided by the court’s judgment

and disposition order; to not use or possess any alcoholic beverage, marijuana, or other illegal

drug; to submit to drug testing as directed by his probation officer; to notify his probation

officer and the sheriff of any change of address or employment; and to procure suitable

employment.
                                    Cite as 2014 Ark. App. 5

       In January 2011, the State filed a petition to revoke Harris’s probation, alleging that

he had (1) failed to pay fines, costs, and fees as directed; (2) failed to report to his probation

officer; (3) failed to pay probation fees; (4) failed to notify the sheriff or his probation officer

of his current address and employment; (5) possessed and used marijuana; (6) failed to report

to Drug Assessment as ordered by his probation officer; (7) failed to work regularly at suitable

employment; (8) driven a motor vehicle with a suspended driver’s license; and (9) failed to

appear in district court. A hearing was held, at which the court heard testimony that Harris

had not made any payments on his fines and costs. Harris also admitted that he had recently

smoked marijuana.

       The court found by a preponderance of the evidence that Harris had violated the

conditions of his probation, ordered him to spend two days in the Crittenden County

Detention Center, and deferred further sentencing until August 2011. At the next hearing,

held in November 2011, the court again postponed sentencing to give Harris a chance to

comply. The court sentenced him to thirty days in the Crittenden County Detention Center

and set a hearing date in April 2012. After Harris failed to appear at the next two scheduled

hearings, however, the court sentenced Harris to seven years’ imprisonment.

       As allowed by Rule 4-3 of the Rules of the Arkansas Supreme Court and Court of

Appeals, Harris’s counsel has filed what is characterized as a no-merit brief and a motion

asking to be relieved as counsel. Harris has not filed points for reversal despite being notified

by the clerk of our court that he had thirty days to do so. The State has not filed a brief.




                                                 2
                                   Cite as 2014 Ark. App. 5

       A request to withdraw on the ground that the appeal is wholly without merit must be

accompanied by a brief, abstract, and addendum. Ark. Sup. Ct. R. 4-3(k)(1). Counsel’s brief

must contain an argument section that lists all the circuit court’s adverse rulings and explains

why each adverse ruling is not a meritorious ground for reversal. Id. To further protect the

constitutional rights of an appellant like Harris, both counsel and this court must fully examine

the lower court proceedings as a whole to determine if an appeal would be wholly frivolous.

Walton v. State, 94 Ark. App. 229, 228 S.W.3d 524 (2006).

       We hold that counsel’s brief is deficient for several reasons. First, counsel has failed to

follow the “framework” for no-merit appeals or to cite Rule 4-3 in his brief. And while

counsel’s motion to withdraw does state that the appeal is “wholly without merit,” it cites

Rule 4-3(j), which governs the preparation of briefs for indigent appellants. Rule 4-3(k) is

the applicable rule. The brief also fails to meet the requirements of Rule 4-2, because

approximately ten pages of the abstract are presented in a question-and-answer format, which

is not allowed under Rule 4-2(a)(5)(B). A judicious use of the question-and-answer format

is permitted, but the abstract in this case crosses the line. Further, only one page of the two-

page order that sentenced Harris to thirty days’ imprisonment and delayed further sentencing

is included in the addendum.

       Due to these deficiencies, we deny counsel’s motion to withdraw, and we remand for

rebriefing. Counsel has fifteen days from the date of this opinion to file a substituted brief that

complies with the rules. See Ark. Sup. Ct. R. 4-2(b)(3). The deficiencies we have noted

should not be considered as an exhaustive list, and counsel is encouraged to review Anders v.


                                                3
                                 Cite as 2014 Ark. App. 5

California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Arkansas Rules of the Supreme Court

and Court of Appeals for the requirements of a no-merit brief.

       Rebriefing ordered; motion to withdraw denied.

       GRUBER and WOOD, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                            4